Name: Commission Regulation (EEC) No 3856/87 of 22 December 1987 adjusting the common marketing standards for certain fresh or chilled fish
 Type: Regulation
 Subject Matter: marketing;  fisheries;  foodstuff
 Date Published: nan

 No L 363/2523 . 12. 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3856/87 of 22 December 1987 adjusting the common marketing standards for certain fresh or chilled fish whereas the sizing scale for this product should therefore be adjusted and a specific scale laid down for Spanish mackerel ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Production, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3897/87 (2), and in particular Article 3 thereof, Whereas common marketing standards for certain fresh or chilled fish have been laid down by Council Regula ­ tion (EEC) No 103/76 of 19 January 1976 laying down common marketing standards for certain fresh or chilled fish (3) as last amended by Regulation (EEC) No 3396/85 (4) ; Whereas, under Article 3 of Regulation (EEC) No 3796/81 , adjustments to the said standards are to be made to take account of changes in production and sales con ­ ditions ; whereas in particular changes have been noted in the case of the sales conditions for Spanish mackerel ; Article 1 The part in Annex B to Regulation (EEC) No 103/76 relating to mackerel and Spanish mackerel is hereby amende^ as follows : 1 . The wording 'Mackerel/Spanish mackerel' is replaced by 'Mackerel'. 2 . The following heading is added after the heading 'Mackerel' : 'Spanish mackerel kg/fish number of fish per 25 kg Size 1 0,5 and over 50 or less Size 2 from 0,25 up to but exclud. 0,5 from 51 to 100 Size 3 from 0,14 up to but exclud. 0,25 from 101 to 175 Size 4 from 0,05 up to but exclud. 0,14 from 176 to 500' Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p . 1 . (2) OJ No L 361 , 20 . 12 . 1987, p. 5 . 0 OJ No L 20, 28 . 1 . 1976, p . 29 . (4) OJ No L 322, 3 . 12. 1985, p . 1 .